DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has canceled all rejected claims, leaving only those previously held as allowable.  Accordingly, this application is considered allowable.

Allowable Subject Matter
Claims 5, 11, and 20 - 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record fails to disclose or reasonably suggest a control device that controls a moving apparatus to which an image capturing apparatus including a zoom lens is mounted, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
obtains information indicating a maximum weight that can be mounted to the moving apparatus;
obtains information indicating a weight of the zoom lens;
obtains information indicating a weight of the image capturing apparatus without the zoom lens;

in a case where the total exceeds the maximum weight, controlling the movement of the moving apparatus so that the moving apparatus does not start moving.
Accordingly, the claims are considered allowable.

Claims 25 and 27 are method and medium variants of claim 5 and are similarly considered allowable.

Regarding claim 11, the prior art of record fails to disclose reasonably suggest a control device that controls an image capturing apparatus including a zoom lens, the image capturing apparatus being mounted to a moving apparatus, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or reasonably suggest at least the limitations:
determines, based on the position of the predetermined part, whether or not the current zoom position is distanced from a zoom position at which the predetermined part will be present within a shooting range by greater than or equal to a threshold, and
in a case where the current zoom position is not distanced from the zoom position at which the predetermined part will be present within the shooting range by greater than or equal to the threshold, controls the zoom lens so that the zoom position of the zoom lens is moved at a slower speed than when the current zoom position is distanced from the zoom position at which the predetermined part will be present within the shooting range by greater than or equal to the threshold.
Accordingly, the claims are considered allowable.

Claims 26 and 28 are method and medium variants of claim 11 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JASON A FLOHRE/Primary Examiner, Art Unit 2696